       Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 1 of 30 PageID: 1



Goutam U. Jois (N.J. Bar No. 037412007)
SIEGEL TEITELBAUM & EVANS, LLP
260 Madison Avenue, 17th Floor
New York, NY 10016
(212) 455-0300
gjois@stellp.com

Shireen A. Barday (pro hac vice forthcoming)
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166
(212) 351-2621
sbarday@gibsondunn.com

Attorneys for Plaintiff
Gustavo Martínez

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

 GUSTAVO MARTÍNEZ

                 Plaintiff,                          Civil Action No. ______________
                    v.

 CITY OF ASBURY PARK,                                          COMPLAINT
 MONMOUTH COUNTY, BOROUGH
 OF BELMAR, AMIR BERCOVICZ,                             JURY TRIAL DEMANDED
 and JOHN DOE OFFICERS 1–14,

                Defendants.                                 Electronically Filed



       Plaintiff Gustavo Martínez, through counsel located at 260 Madison Avenue, New York,

New York, hereby submits this Complaint against Defendants City of Asbury Park, located at 1

Municipal Plaza, Asbury Park, New Jersey; Monmouth County, located at 2500 Kozloski Road,

Freehold, New Jersey; Borough of Belmar, located at 601 Main Street, Belmar, New Jersey

(collectively, the “Municipal Defendants”); Amir Bercovicz, residing in New Jersey and

employed at 1 Municipal Plaza, Asbury Park, New Jersey; and John Doe Officers 1–14 (the

“John Doe Defendants”), and alleges as follows:

                                               1
      Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 2 of 30 PageID: 2



                                 STATEMENT OF THE CASE

       1. A press badge should not be a bullseye. Reporters should not be in danger of

violence or arrest at the hands of the police seeking to silence their reports on public protests—

especially where those reports cover police violence against civilians protesting peacefully

against police misconduct. Yet in recent weeks, reporters around the country have been targeted,

attacked, arrested and locked up for doing their jobs because law enforcement does not want the

world to see what these journalists are witnessing. On June 1, 2020, Gustavo Martínez, a

seasoned reporter with more than fifteen years of experience reporting on political protests,

became the newest reporter to find himself in the crosshairs of police censorship.

       2. That night, at a Black Lives Matter protest in Asbury Park, New Jersey, Mr. Martínez

was unlawfully tackled, arrested, detained and jailed by law enforcement while reporting on the

police use of force against two teenage protesters whose screams can be heard on the footage Mr.

Martínez recorded that night. Ostensibly, Mr. Martínez was tackled and arrested by the police

for being out after the town curfew went into effect, but the Proclamation of State of Emergency,

which established the curfew, expressly exempted reporters, including those covering the protest.

Mr. Martínez’s paper, the Asbury Park Press, had confirmed with police earlier that day that they

understood reporters were exempt. Mr. Martínez wore his brightly colored press badges on a

lanyard around his neck all night, so there would be no question that he was one such reporter.

       3. The video Mr. Martínez was recording and broadcasting when he was tackled by law

enforcement provides chilling context to his unlawful arrest and detention. As the arrival of

police in riot gear ushered in a wave of police violence against the otherwise peaceful protesters

in Asbury Park, Mr. Martínez saw the police spraying protesters with what appeared to be a

chemical irritant. As police aggression left protesters scrambling, Mr. Martínez kept hearing

screams from different directions. And he kept pivoting—trying to document what was
                                                 2
      Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 3 of 30 PageID: 3



happening around him. In the seconds before he was tackled, Mr. Martínez’s camera, which had

been broadcasting through his Twitter handle (@newsguz), showed a teenage girl explaining to

police that she and her twin brother were trying to leave when her brother was suddenly tackled

to the ground by the police and handcuffed, without any apparent provocation. The girl can then

be heard pleading “that’s my brother,” before a police officer grabs her and slams her to the

ground. Mr. Martínez’s footage then shows a number of law enforcement officers advancing

toward him as he continued filming. He begins retreating, walking backwards, while still

filming the altercation between police and the teenagers.

       4. Then suddenly, Mr. Martínez heard a police officer scream, apparently in his

direction, “Fuck him! He’s the problem!” An instant later, a large officer tackled him. As soon

as he hit the ground, he heard: “You’re under arrest! Put your fucking hands behind your back!”

No sooner had Mr. Martínez fallen to the ground than he heard an officer yell: “Take down his

fucking phone!” The phone was then slapped out of Mr. Martínez’s hand. On the ground, Mr.

Martínez says, “I’m a reporter, bro.” One officer responds: “Shut your mouth.” Yet another

adds: “Fuckers!”

       5. By the time New Jersey woke up on June 2, the State’s chief law enforcement officer,

Attorney General Gurbir Grewal, had publicly apologized for Mr. Martínez’s arrest, tweeting:

“We will also figure out why this happened and make sure it doesn’t happen again. Because in

America, we don’t lock up reporters for doing their job.” Attorney General Grewal followed up

his tweet with a personal call to Mr. Martínez, during which he once again apologized to the

reporter for his treatment at the hands of law enforcement the prior night. The charges brought

against Mr. Martínez that morning were quickly dropped. Soon after, United States Senator

Cory Booker also issued a statement, calling Mr. Martínez’s arrest “unacceptable,” and saying,



                                                3
      Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 4 of 30 PageID: 4



“While charges have been dropped against Mr. [Martínez], incidents like this send a chilling

message that runs counter to our values as Americans.”

       6. Indeed, they do. Unfortunately, we will never know what else Mr. Martínez might

have recorded on the night of June 1 at the Black Lives Matter Protest in Asbury Park because

his ability to report on the protest was cut short by law enforcement who did not want Mr.

Martínez recording the events around him. As Mr. Martínez would later learn, law enforcement

was so serious about leaving no trace of what transpired that night that two of the officers

involved in silencing him happened to have their body-worn cameras turned off during the entire

incident. Not surprisingly, law enforcement continues to stand behind a shield of silence: the

Monmouth County Prosecutor’s Office (the “Monmouth Prosecutor”) has refused to release the

names of those—or any of the other— officers involved in silencing Mr. Martínez. The

Monmouth Prosecutor has also refused to release its investigative file of “evidence” it reviewed

in connection with its so-called “investigation” into the misconduct that occurred during that

Black Lives Matter protest.

       7. But the Monmouth Prosecutor’s whitewash does not trump the requirements of the

United States Constitution and the Constitution of the State of New Jersey, which prohibit the

actions taken by law enforcement the night of June 1. Mr. Martínez now brings this action to

prevent law enforcement from continuing to infringe upon the constitutional rights of reporters

and others seeking to record and document political protests. He also seeks to redress the harm

unlawfully inflicted on him when law enforcement tackled, arrested, detained and jailed him,

preventing him from exercising his First Amendment rights that night.




                                                 4
       Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 5 of 30 PageID: 5



                                 JURISDICTION AND VENUE

       8. The Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331 because this

action arises under the Constitution and laws of the United States, as the claims stated in this

Complaint raise federal questions under 42 U.S.C. § 1983.

       9. The Court also has jurisdiction pursuant to 28 U.S.C. § 1367 over the claims in this

Complaint arising under state law because those claims form part of the same case or

controversy as the claims brought under 42 U.S.C. § 1983.

       10. Venue is proper in the District of New Jersey pursuant to 28 U.S.C. §§ 1391(b)(1)

and (b)(2), because a substantial part of the events giving rise to this claim occurred in this

District and all Defendants reside in this District.

                                             PARTIES

       11. Plaintiff Gustavo Martínez is a multimedia journalist for the Asbury Park Press, who

at all relevant times was a resident of Brick Township, in Ocean County, New Jersey. Mr.

Martínez was born in El Paso, Texas, and got his first journalism experience at age fourteen

when he began covering basketball for a local magazine and radio show in Mexico City. He was

later hired by El Diario de El Paso when he was still a student, and he was employed there until

June 2005. Since then, he has done freelance work or been on the staff at publications such as

the El Paso Times, Al Dia by the Dallas Morning News, Mundo Hispanico, El Diario de Nueva

York, and the Associated Press. Mr. Martínez has been a reporter for the Asbury Park Press

since August 2019. Mr. Martínez holds a bachelor’s degree in bilingual print media from the

University of Texas at El Paso and a master’s degree in multimedia journalism from the Craig

Newmark Graduate School of Journalism at the City University of New York, where he was

elected Student Commencement Speaker of his graduating class. Mr. Martínez has been a



                                                   5
       Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 6 of 30 PageID: 6



recipient of the National Association of Hispanic Publications José Martí Award in 2009, 2012,

and 2013 for his work on immigration and sports journalism.

       12. Defendant City of Asbury Park is a municipal corporation and/or public entity

organized and existing under the laws of the State of New Jersey. The City of Asbury Park’s

principal offices are located at 1 Municipal Plaza, Asbury Park, New Jersey 07712.

       13. Defendant Monmouth County is a municipal corporation and/or public entity

organized and existing under the laws of the State of New Jersey. Monmouth County Sheriff’s

Office’s principal offices are located at 2500 Kozloski Road, Freehold, New Jersey 07728.

       14. Defendant Borough of Belmar is a municipal corporation and/or public entity

organized and existing under the laws of the State of New Jersey. The Borough of Belmar’s

principal offices are located at 601 Main Street, Belmar, New Jersey 07719. The Borough of

Belmar, together with the City of Asbury Park and Monmouth County, are collectively referred

to as the “Municipal Defendants.”

       15. Defendant Amir Bercovicz, at all relevant times, is or was the Acting Lieutenant of

Patrol Squad C for the Asbury Park Police Department and a resident of New Jersey.

       16. Mr. Martínez is unaware of the true names of those defendants sued as John Doe

Officers 1–14 (the “John Doe Defendants”), and has therefore sued the John Doe Defendants

using their fictitious names. Upon information and belief, the John Doe Defendants are

individual law enforcement officers employed by one or more of the Municipal Defendants or

other law enforcement agencies who were involved in Mr. Martínez’s arrest and detention, and

whose identities can only be ascertained through further discovery. The John Doe Defendants

are sued in their individual and official capacities.




                                                   6
       Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 7 of 30 PageID: 7



                                  FACTUAL ALLEGATIONS

                                 The Morning of June 1:
           Gustavo Martínez Is Assigned to Cover the Black Lives Matter Protest

       17. On May 25, 2020, police officers in Minneapolis killed George Floyd—an unarmed

Black man whose death sparked nationwide protests against police brutality and misconduct.

The nation’s outrage stemmed in no small part from the fact that George Floyd told the police

that he could not breathe more than twenty times in the moments leading up to his death. 1 One

week later, on June 1, Mr. Martínez received a call from his editor at the Asbury Park Press. Mr.

Martínez answered that call.

       18. Mr. Martínez was tasked by his editor with documenting the Asbury Park Black

Lives Matter protest that day starting around 8:00 p.m. when the City’s curfew took effect. A

Proclamation of State of Emergency promulgated the same day by Asbury Park Emergency

Management Coordinator, Garrett Giberson, Jr., and the Mayor of Asbury Park, John Moor,

specifically exempted “credentialed members of the media” from the City’s curfew so they could

report on events at the protest. (See Ex. A, “Emergency Proclamation” at 2.) This press

exemption cleared the way for Mr. Martínez’s assignment that evening but, out of an abundance

of caution, individuals at the Asbury Park Press also contacted local law enforcement to confirm

that they understood the curfew exempted reporters. Upon information and belief, the Asbury

Park Press was repeatedly assured that law enforcement understood reporters were exempt from

the curfew.

       19. Around 6:00 p.m., Mr. Martínez packed his gear, including his yellow bandana and

reflective armbands, and headed toward the protest to relieve his colleagues who had been


1
        See, e.g., M. Singh, “George Floyd Told Officers ‘I Can’t Breathe’ More Than 20 Times,
Transcripts Show,” The Guardian (July 9, 2020), https://www.theguardian.com/us-
news/2020/jul/08/george-floyd-police-killing-transcript-i-cant-breathe.
                                                  7
      Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 8 of 30 PageID: 8



covering the protest during the day. Halfway through his drive, Mr. Martínez realized he had

forgotten his press badges. Mr. Martínez had two press badges: one issued by the State Police

through the New Jersey Police Press Credential program and a second from the Asbury Park

Press. Mr. Martínez knew that he needed to carry his press credentials to identify himself as a

reporter during the protest and remain safely in the area, so he returned home to retrieve the

badges.

                                   Around 7:00 p.m.:
     Gustavo Martínez First Arrives at the Black Lives Matter Protest in Asbury Park

       20. Around 7:00 p.m., Mr. Martínez arrived at the protest. He was wearing his press

badges prominently around his neck. Mr. Martínez first met with the colleagues he was assigned

to relieve at the protest before heading toward the Asbury Park Police headquarters, where a

gathering of protesters had remained after the curfew. Even as he approached the gathering of

protesters, Mr. Martínez remained close to other nearby journalists as he began reporting on the

events of the protest and livestreaming them from his phone. For some time after he arrived at

the protest, Mr. Martínez spoke to several law enforcement officers at the protest without

incident. At one point, he was even introduced to a police spokesperson.

                      Between Approx. 9:00 p.m. and 10:00 p.m.:
          Law Enforcement’s Response to Protesters Takes a Turn for the Worse

       21. Around 9:50 p.m., a tall officer stopped Mr. Martínez on the sidewalk and asked what

he was “still doing here.” Mr. Martínez told this officer that he was a journalist with the Asbury

Park Press and was in the area to report on the protest. At this time, Mr. Martínez—who was

already wearing his protective gear, including a helmet, goggles, a yellow bandana, and

reflective bracelets—showed this officer his press badges. After this interaction, Mr. Martínez

continued reporting the news, including recording and streaming from his iPhone a scene of

police officers “taking a knee” in solidarity with protesters. (See Ex. B, Martínez Video.) For
                                                 8
       Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 9 of 30 PageID: 9



the first time since curfew began, the police began yelling over bullhorns for protesters to leave

the area. Officers also began to yell at individual protesters to leave, and Mr. Martínez saw more

officers enter with riot gear.

                                   At Approx. 10:00 p.m.:
                         Law Enforcement Begins Attacking Protesters

        22. At around 10:00 p.m., officers started pushing and shoving protesters and reporters

out of the area they were occupying. Though there had been an earlier shift in the atmosphere

when the police officers began ordering people to leave, it was not until around 10:00 p.m. when

the violence really began. Mr. Martínez continued to record the scene before him as the police

started attacking protesters.

        23. Mr. Martínez turned a corner and regrouped with a few other journalists. They

collectively continued to report, capturing video and still images of the scene unfolding before

them: police and protesters racing across the street, people screaming, a helicopter loudly flying

above, and officers spraying the crowd with what appeared to be a chemical irritant. Mr.

Martínez heard screams in the distance, and he and other journalists headed in that direction.

Mr. Martínez saw police officers spraying an irritant and chasing people, cursing and yelling at

them to leave the area. Mr. Martínez saw an orange haze explode out of its canister and into the

air. Mr. Martínez continued recording without interfering with the police officers. And as the

police officers continued to yell that people should leave, Mr. Martínez immediately turned with

the group of retreating protesters.

        24. Mr. Martínez suddenly heard a loud scream. Still recording, he turned to see police

officers acting violently toward two teenagers. Mr. Martínez heard a young woman say that she

and a young man were leaving when suddenly the young man was tackled to the ground and

handcuffed by several police officers. The young woman, who Mr. Martínez later learned was

                                                 9
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 10 of 30 PageID: 10



the young man’s sister, tried to intervene on her brother’s behalf but a police officer grabbed her

and slammed her onto the ground. Mr. Martínez livestreamed as much of the siblings’ encounter

with the police as he could. Mr. Martínez’s footage then shows a number of law enforcement

officers advancing toward him to move him away from the incident with the teenagers. He

begins retreating, walking backwards, while still trying to film the altercation between police and

the teenagers.

                                 Around 10:25 p.m.:
 Police Name Gustavo Martínez the “Problem” and then Tackle, Arrest and Detain Him,
      Silencing the @Newsguz Broadcast of Police Violence Against Two Teenagers

       25.       While Mr. Martínez was backing away but still visibly recording the two

teenagers’ interactions with the police, Mr. Martínez heard, “Fuck him! He’s the problem.” A

large officer tackled him. As soon as he hit the ground, he heard: “You’re under arrest! Put your

fucking hands behind your back!” No sooner had Mr. Martínez fallen to the ground than he

heard an officer yell: “Take down his fucking phone!” The phone was then slapped out of Mr.

Martínez’s hand. On the ground, Mr. Martínez can be heard in body-worn camera footage from

one of the officers saying, “I’m a reporter, bro.” An officer responds: “Shut your mouth.”

Another exclaims: “Fuckers!” Two of the officers, who the Monmouth Prosecutor has refused to

identify, happened to have their body-worn cameras off the whole time despite regulations

requiring them to activate their body-worn cameras.

       26. The arresting officers handed Mr. Martínez to another officer, who took him to a van

that read “Monmouth County Sheriff.” The van was surrounded by a group of officers wearing

jackets emblazoned with the word “Sheriff.” One of those officers noticed Mr. Martínez’s press

badges and inquired about them. Mr. Martínez identified himself as a reporter, now for the

second time following his arrest. Mr. Martínez was nevertheless stripped of his protective gear



                                                10
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 11 of 30 PageID: 11



and loaded into the van. As the officer sat him down in the van and slammed the door shut, Mr.

Martínez’s press badges still dangled around his neck.

       27. Mr. Martínez was driven to the nearby town of Belmar, along with other individuals

arrested at the protest. He was unloaded at the Belmar police station along with the other

arrestees. Mr. Martínez was handcuffed to a bench as the other people under arrest were being

processed. When Mr. Martínez was finally called to be processed at Belmar, the local officer

taking his belongings noticed the press badges dangling from his neck. The officer asked Mr.

Martínez whether he was a reporter. Mr. Martínez responded, now for the third time following

his arrest, “Yes, I’m a reporter.” That same officer took his press badges and put them with the

rest of Mr. Martínez’s belongings before escorting him to his cell for the night.

       28. While sitting in that cell, yet another law enforcement officer asked Mr. Martínez

whether he was a reporter. Again, Mr. Martínez responded, “yes.” This was the fourth time

since his arrest that Mr. Martínez had identified himself as a reporter. After this officer asked

Mr. Martínez if he had his press badges with him, Mr. Martínez responded affirmatively and said

that they had been placed with the rest of his belongings. From the cell, Mr. Martínez asked the

local officers why he had been arrested, but they said only that he was being held for the Asbury

Park Police. He asked when he would be let out, but the officers did not know or did not want to

tell him. They also did not have (or at least, were not willing to share) any information about the

charges pending against him.

       29. Around 12:30 a.m., an Asbury Park Police Officer arrived and took Mr. Martínez into

a separate room. In keeping with the frustrating pattern of the night, the officer asked Mr.

Martínez if he was a reporter. Mr. Martínez confirmed yet again, for the fifth time following his

arrest, that he was a reporter covering the protests that night. The officer notified Mr. Martínez



                                                 11
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 12 of 30 PageID: 12



that the police were going to process him and release him soon and stated that he would receive a

misdemeanor ticket. At this point, the officer collected personal identifying information from

Mr. Martínez, including his social security number, home address, and full name, before

reiterating that Mr. Martínez would be ticketed for disorderly conduct.

                             Around 3:30 a.m. on June 2:
    Gustavo Martínez Receives Summons, Police Concede No Judicial Probable Cause

       30. Around 3:30 a.m., Mr. Martínez was finally released from the Belmar police station,

where he was handed a summons and complaint on his way out the door. Under oath, Officer

Amir Bercovicz, the certifying officer, stated that Mr. Martínez “knowingly, purposely fail[ed] to

obey an order to disperse.” (See Ex. C, Criminal Summons.) Importantly, the complaint and

summons notes that “a judicial probable cause determination is not required prior to the issuance

of this Complaint-Summons.” Further, while the complaint states that the alleged failure to obey

occurred on June 1, 2020 (and body-worn camera footage makes clear the arrest happened

around 10:20 p.m. that night), the certification was not signed by Officer Bercovicz until June 2,

2020, which means that by the time Officer Bercovicz signed the complaint, Mr. Martínez had

identified himself as a reporter at least five times to various members of law enforcement over at

least two hours. Mr. Martínez was picked up by his editor about twenty minutes after being

released. Upon returning home, Mr. Martínez found himself unable to sleep. It was not until

roughly 9:00 a.m. that Mr. Martínez fell asleep—over twenty-four physically and emotionally

painful hours after heading out to work the day prior.

                             Around Lunchtime on June 2:
     Attorney General of New Jersey Apologizes to Gustavo Martínez on Call, Twitter

       31. Around 12:30 p.m., Mr. Martínez learned from an Asbury Park Press employee that

the charges against him had been dropped. He also discovered that he had a voicemail from New

Jersey Attorney General Gurbir Grewal. In that voicemail, the Attorney General apologized for
                                                12
       Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 13 of 30 PageID: 13



what happened to Mr. Martínez and asked him to return the call. When Mr. Martínez called back

around 2:00 p.m., Attorney General Grewal reiterated his apology to Mr. Martínez for the

unlawful actions of law enforcement the prior night. The Attorney General also assured Mr.

Martínez that there was nothing to worry about and that the charges had been dropped. Mr.

Martínez learned from his colleagues that afternoon that Attorney General Grewal had tweeted

about his arrest earlier that morning, writing: “We will also figure out why this happened and

make sure it doesn’t happen again. Because in America, we don’t lock up reporters for doing

their job.” Later, while reading reports on the protests of the prior night, Mr. Martínez learned

that United States Senator Cory Booker had also publicly condemned his arrest. By June 3, Mr.

Martínez’s arrest had been chronicled in at least four media outlets. To date, his Twitter video

recording from the night of the arrest has over 57,900 viewers.

                                   The Morning of June 29:
    Gustavo Martínez Participates in Congressional Briefing on First Amendment Violations

         32. Despite the outpouring of support, Mr. Martínez’s sleeplessness persisted. And so

too did the physical and psychological pain. Mr. Martínez’s ordeal and unlawful arrest and

detention have garnered national attention as a symbol of police abuses and disregard for the

First Amendment. On June 29, 2020, at the invitation of the Subcommittee on Civil Rights and

Civil Liberties of the United States House of Representatives Committee on Oversight and

Reform, Mr. Martínez participated in a briefing entitled First Amendment Violations at Black

Lives Matter Protests. During the roughly two-hour briefing, Mr. Martínez spoke to Members of

Congress about his experience covering the Asbury Park protest on June 1, 2020. 2


2
        The Subcommittee has provided a recording of the Briefing online. See Subcommittee on Civil
Rights and Civil Liberties Briefing on “First Amendment Violations at Black Lives Matter Protests”
(June 29, 2020), available at https://oversight.house.gov/legislation/briefings/select-subcommittee-
briefing-on-first-amendment-violations-at-black-lives; see also Activists, Journalists, and Clergy Brief
Subcommittee on First Amendment Violations by Police at Recent Protests (June 30, 2020), available at
                                                   13
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 14 of 30 PageID: 14



        33. On June 29, 2020, twenty-eight days after his arrest, Mr. Martínez, through counsel,

sent letters to the Asbury Park and Belmar Police Departments and the Monmouth County

Sheriff’s Office notifying them that he intended to assert claims against them relating to their

actions the night of June 1 in tackling, arresting, detaining and jailing him. In the letter, Mr.

Martínez, through counsel, demanded that the law enforcement offices retain all relevant

documents, including copies of all body-worn camera footage.

                                The Morning of July 8:
  The Monmouth Prosecutor Issues “Investigative Findings” Replete with Inconsistencies
  and Contradictions, Cannot Identify Why Two Body-Worn Cameras Never Activated,
               Refuses to Provide Documents Reviewed in Investigation

        34. Roughly a week later, in an attempt to circle the wagons ahead of this lawsuit, the

Monmouth Prosecutor issued a press release and a letter to Mr. Martínez purporting to release

the results of an “investigation” into Mr. Martínez’s unlawful arrest and detention. (See Ex. D,

“Investigative Findings.”) The Investigative Findings, which concede that Mr. Martínez’s

constitutional rights were violated and conclude only that the violation was not “intentional,”

also reveal that the “investigation” was a sham as evidenced by a multitude of errors and

inconsistencies in the document. For example, the Monmouth Prosecutor says that the “officers

who arrested Martínez reasonably believed he was one of the protestors who failed to disperse,

despite repeated orders to do so, more than two hours after the expiration of a city-side curfew,”

but the Monmouth Prosecutor also states that the officers’ “belief was reasonable given the

brevity of their interaction with [Mr. Martínez] (approximately 1 minute),” about half of which

the Monmouth Prosecutor attributes in its Investigative Findings to the arrest itself. The

Monmouth Prosecutor says further confusion arose because Mr. Martínez was “wearing a dark



https://oversight.house.gov/news/press-releases/activists-journalists-and-clergy-brief-subcommittee-on-
first-amendment.
                                                   14
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 15 of 30 PageID: 15



hooded sweatshirt and dark jeans,” but then they attach a picture of Mr. Martínez to the

Investigative Findings, which depicts Mr. Martínez in a gray sweatshirt with a yellow bandana

and a light blue facemask.

       35. Most important and most troubling, the Monmouth Prosecutor states, “there is no

indication that Martínez informed the officers that he was a member of the press,” but Mr.

Martínez can be heard on the body-worn camera footage that was publicly posted by the

Monmouth Prosecutor on YouTube identifying himself as a reporter to the officer who tackled

him. Law enforcement’s code of silence seems to have prevented the Monmouth Prosecutor

from addressing law enforcement’s response, which appears nowhere in the Investigative

Findings but is also audible in the same clip. After Mr. Martínez identifies himself as a reporter,

one officer snaps: “Shut your mouth,” and another says “Fuckers.”

       36. The Monmouth Prosecutor also acknowledges that two officers (who have been

referred to the Internal Affairs Unit) happened to have their body-worn cameras turned off

during the whole incident. And the limited body-worn camera footage recorded and released

from that night actually shows Mr. Martínez’s “press credential lanyard” prominently displayed.

While the Monmouth Prosecutor quibbles with the size of Mr. Martínez’s press credentials, law

enforcement in the State of New Jersey authorized and issued those credentials to Mr. Martínez;

Mr. Martínez did not design or have any say so in the size or appearance of the credentials the

State authorized.

       37. Further, the Monmouth Prosecutor’s statement that those credentials were

“backwards throughout the night” cannot be squared with the confessed “brevity” of law

enforcement’s interactions with Mr. Martínez (roughly half of which involved tackling him), or

the images from that night which were attached to the Investigative Findings and show Mr.



                                                15
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 16 of 30 PageID: 16



Martínez’s credentials clearly displayed. (Of course, the Monmouth Prosecutor does not address

whether anyone other than a reporter would typically wear such a lanyard. Nor does the

Monmouth Prosecutor contend that it would be common for a protester to wear a lanyard,

presumably because they cannot; body-worn camera footage from that night shows exactly the

opposite.)

       38. Mr. Martínez through counsel requested a copy of the “evidence” reviewed by the

Monmouth Prosecutor in connection with its Investigative Findings but the Monmouth

Prosecutor has refused to produce any documents in response to that request and further refuses

to identify any of the officers involved.

                               The Afternoon of July 8:
    New Jersey Attorney General Forms Working Group to Address Freedom of Press,
               Free Speech and Safety—Invites Gustavo Martínez to Join

       39. Recognizing the numerous deficiencies in the Municipal Defendants’ policies and

their training and supervision of law enforcement officers, the New Jersey Attorney General

announced on July 8, 2020, that he is forming a working group to “develop clear guidelines” for,

among other things, “implementing additional training for police officers to handle

demonstrations and protesters, including training on identifying and interacting with members of

the news media at such events.” The Press Release, which acknowledges that Mr. Martínez’s

“mistaken arrest” had “prompted” the formation of the working group followed guidance issued

from the Attorney General roughly a month earlier (on June 5), when the Attorney General

announced that New Jersey would be revising its “statewide Use of Force Policy, which has not

been updated in two decades.”

       40. During the June 5 announcement, the Attorney General also instructed all county

prosecutors’ offices to “remind police departments within your jurisdiction to comply with these

rules,” including the rule regarding “Media Covering Public Demonstrations,” which requires
                                               16
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 17 of 30 PageID: 17



law enforcement officers to “allow credentialed journalists to film, broadcast, and otherwise

report on these demonstrations without undue interference, and requires law enforcement “to

ensure that they take all reasonable steps to safeguard the First Amendment rights of journalists.”

Pointedly, the June 5 guidance also explicitly stated that “police cannot arrest journalists in

retaliation for negative coverage or to prevent reporting on a public demonstration.”

       41. The need for reform of police training and supervision and the policies governing

police interactions with journalists is unmistakable. If the Municipal Defendants’ policies

regarding training and supervision had prepared officers to deal with journalists during the

predictable challenges posed by reporting on protests and similar events, this working group

would be unnecessary—and Mr. Martínez would not have been forced to endure the violent

arrest and violation of his constitutional rights in early June.

       42. Mr. Martínez was attacked by the police while filming police brutality at a protest

about police brutality. No fewer than five law enforcement officials across three different

jurisdictions ignored Mr. Martínez’s repeated statements that he was a journalist—and they

ignored Mr. Martínez’s constitutional rights to record and report the news.

       43. The past several years have seen a national swell in the frequency and scale of

protests and other forms of civic action against police misconduct and other social wrongs. This

phenomenon has increased even more dramatically following the highly publicized deaths of

unarmed individuals at the hands of police, including Breonna Taylor and George Floyd. This

national phenomenon has been felt in Asbury Park and other towns in Monmouth County,

including at the Black Lives Matter protest that ended with Mr. Martínez’s violent and unlawful

arrest. And in light of current trends in national politics and society, there is a high likelihood

that protests will continue to occur for the foreseeable future. As a working journalist who has



                                                  17
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 18 of 30 PageID: 18



and will continue to cover newsworthy events in Monmouth County and its towns, Mr. Martínez

faces the real and immediate, ongoing threat that he will face similar police misconduct in

violation of his constitutional rights while covering protests and other events in Monmouth

County, given the Municipal Defendants’ custom or policy of deliberate indifference to the need

to train or improve the training of their officers on the First Amendment rights of journalists and

reporters, a policy that the New Jersey Attorney General acknowledges needs to be fixed.

Injunctive and declaratory relief from this Court must issue to ensure that the Municipal

Defendants make lasting policy changes to adequately train and supervise their officers to avoid

violating Mr. Martínez’s rights and the rights of other journalists. Without such relief, the

Municipal Defendants’ officers will continue to act as they did on June 1, especially considering

that the Monmouth Prosecutor turned a blind eye to law enforcement’s infringement of reporters’

constitutional rights when it “exonerated” those officers whose names the Monmouth Prosecutor

will not even release publicly.

       44. The United States Constitution and the Constitution of the State of New Jersey

demand that journalists be able to do their jobs without fear of reprisal or violence from law

enforcement. Reporters’ rights must be as ingrained in policing as Miranda rights. On the night

of June 1, they were not. The actions taken by law enforcement that night were unconstitutional,

and the individuals and departments involved should be held responsible for those trespasses.




                                                18
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 19 of 30 PageID: 19



                                  FIRST CAUSE OF ACTION

                      Against the John Doe Defendants and Amir Bercovicz

           Violation of the First and Fourteenth Amendments to the U.S. Constitution
                 Violation of Art. I, §§ 6 and 18 of the New Jersey Constitution
                   Free Speech, Free Press, Free Assembly, Right to Record
                       (Pursuant to 42 U.S.C. § 1983 and N.J.S.A. 10:6-2)

       45. Mr. Martínez hereby repeats, re-alleges, and incorporates the allegations set forth in

the preceding paragraphs as if fully set forth herein.

       46. In addition to protecting free speech, free press, and free assembly, the First

Amendment and Article I protect the right to record as part of the public’s right of access to

information. Recording police activity in public areas is a protected activity that extends beyond

the press protection and expressive conduct.

       47. On June 1, 2020, Mr. Martínez was lawfully exercising his First Amendment and

Article I rights to free speech, free press, and free assembly, and to record police actions in

furtherance of the public’s right of access to information. He was reporting on a matter of public

concern in a time and at a place where he was authorized to be, including under the express

terms of the Emergency Proclamation. He was wearing his press badges issued by the Asbury

Park Press and the New Jersey Press Association on Behalf of the New Jersey State Police and

the New Jersey Association of Police Chiefs as he documented what he saw in real time.

       48. The John Doe Defendants and Amir Bercovicz violated Mr. Martínez’s First

Amendment and Article I rights when they arrested him for engaging in conduct protected by the

United States Constitution and the New Jersey Constitution—recording and reporting on a matter

of public concern in a time and at a place where he was authorized to be. Mr. Martínez was

complying with law enforcement officers’ instructions when he was arrested.




                                                 19
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 20 of 30 PageID: 20



       49. The John Doe Defendants and Amir Bercovicz’s statements and actions demonstrated

that they were aware Mr. Martínez was recording or broadcasting the protest. The John Doe

Defendants and Amir Bercovicz who initially arrested Mr. Martínez, as well as those who loaded

him into a van for transportation, were on notice that Mr. Martínez had been exercising his

federal and state constitutional rights because his press badges were visibly displayed around his

neck on a lanyard and because he identified himself multiple times as a reporter, including in the

presence of one officer who responded “Shut your mouth” and another who stated simply,

“Fuckers.”

       50. The John Doe Defendants and Amir Bercovicz consciously or recklessly disregarded

Mr. Martínez’s rights when they willfully, deliberately, and maliciously arrested him without

probable cause. Moreover, the John Doe Defendants and Amir Bercovicz’ actions in using

excessive force to arrest lawfully present members of the media would chill a person of ordinary

firmness from continuing to exercise his First Amendment and Article I rights. Their actions did

chill Mr. Martínez from exercising his constitutional rights.

       51. The John Doe Defendants and Amir Bercovicz acted under color of state law when

they prevented Mr. Martínez from exercising his First Amendment and Article I rights.

       52. Accordingly, Mr. Martínez is entitled to a judgment declaring that the John Doe

Defendants and Amir Bercovicz violated Mr. Martínez’s rights under the United States

Constitution and the Constitution of the State of New Jersey and an injunction preventing the

John Doe Defendants and Amir Bercovicz from further violating his constitutional rights,

applicable to all reporters, including the right to record and report the news. The John Doe

Defendants and Amir Bercovicz further damaged Mr. Martínez by causing him to suffer physical

injuries, emotional distress, and mental anguish.



                                                20
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 21 of 30 PageID: 21



                                 SECOND CAUSE OF ACTION

                      Against the John Doe Defendants and Amir Bercovicz

             Violation of the First and Fourteenth Amendments to the U.S. Constitution
                   Violation of Art. I, §§ 6 and 18 of the New Jersey Constitution
                                              Retaliation
                         (Pursuant to 42 U.S.C. § 1983 and N.J.S.A. 10:6-2)

       53. Mr. Martínez hereby repeats, re-alleges, and incorporates the allegations set forth in

the preceding paragraphs as if fully set forth herein.

       54. Mr. Martínez was lawfully exercising his First Amendment and Article I rights as he

was documenting matters of public concern in his work as a journalist.

       55. The John Doe Defendants and Amir Bercovicz violated Mr. Martínez’s First

Amendment and Article I rights when they arrested Mr. Martínez in retaliation for recording and

reporting their activity—including their violent and seemingly unjustified arrest of two teenage

protesters. The John Doe Defendants and Amir Bercovicz identified Mr. Martínez as a

“problem” while he was recording the police. The John Doe Defendants and Amir Bercovicz

knew or should have easily recognized that they were arresting a reporter because Mr. Martínez

was wearing a lanyard with his press badges, was recording police activity, and verbally

identified himself as a reporter to law enforcement who responded: “Shut your mouth” and said,

“Fuckers.”

       56. The John Doe Defendants and Amir Bercovicz consciously or recklessly disregarded

Mr. Martínez’s rights when they willfully, deliberately, and maliciously arrested him without

probable cause in retaliation for his recording an incident of police violence against teenagers.

The John Doe Defendants and Amir Bercovicz’ actions in using excessive force to arrest

lawfully present members of the media would chill a person of ordinary firmness from




                                                 21
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 22 of 30 PageID: 22



continuing to exercise his First Amendment and Article I rights. Their retaliatory actions did

chill Mr. Martínez from exercising his constitutional rights.

       57. The John Doe Defendants and Amir Bercovicz acted under color of state law when

they retaliated against Mr. Martínez for exercising his First Amendment and Article I rights as a

member of the press.

       58. Accordingly, Mr. Martínez is entitled to a judgment declaring that the John Doe

Defendants and Amir Bercovicz violated Mr. Martínez’s rights under the United States

Constitution and the Constitution of the State of New Jersey and an injunction preventing the

John Doe Defendants and Amir Bercovicz from further violating his constitutional rights,

applicable to all reporters, including the right to record and report the news free from retaliation.

The John Doe Defendants and Amir Bercovicz further damaged Mr. Martínez by causing him to

suffer physical injuries, emotional distress, and mental anguish.

                                  THIRD CAUSE OF ACTION

                       Against the John Doe Defendants and Amir Bercovicz

          Violation of the Fourth and Fourteenth Amendments to the U.S. Constitution
                    Violation of Article I, § 7 of the New Jersey Constitution
                            Unlawful Arrest and False Imprisonment
                       (Pursuant to 42 U.S.C. § 1983 and N.J.S.A. 10:6-2)

       59. Mr. Martínez hereby repeats, re-alleges, and incorporates the allegations set forth in

the preceding paragraphs as if fully set forth herein.

       60. The Fourth Amendment and Article I prohibit “unreasonable searches and seizures,”

which at a minimum, requires arresting officers to have probable cause that the arrestee has

committed a crime. Mr. Martínez’s arrest was objectively unreasonable as it was effectuated

without a warrant and without probable cause. Nor could the arresting officers have reasonably




                                                 22
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 23 of 30 PageID: 23



believed they had probable cause. Because Mr. Martínez’s initial arrest was unlawful, Mr.

Martínez’s subsequent imprisonment was likewise unlawful.

         61. The John Doe Defendants and Amir Bercovicz unlawfully seized Mr. Martínez when

they tackled, handcuffed, and arrested Mr. Martínez without probable cause. Mr. Martínez had

not committed a crime and did not pose a threat to anyone. Furthermore, Mr. Martínez was

authorized to be at the protest past curfew under the plain terms of the Emergency Proclamation

and was wearing his press badges on a lanyard around his neck at all relevant times. The John

Doe Defendants and Amir Bercovicz consciously or recklessly disregarded Mr. Martínez’s rights

when they willfully, deliberately, and maliciously arrested and imprisoned him without probable

cause.

         62. The John Doe Defendants and Amir Bercovicz acted under color of state law when

they unlawfully arrested and imprisoned Mr. Martínez without probable cause.

         63. Accordingly, Mr. Martínez is entitled to a judgment declaring that the John Doe

Defendants and Amir Bercovicz violated Mr. Martínez’s rights under the United States

Constitution and the Constitution of the State of New Jersey and an injunction preventing the

John Doe Defendants and Amir Bercovicz from further violating his constitutional rights,

applicable to all reporters, including the right to be free from arrest and imprisonment without

probable cause. The John Doe Defendants and Amir Bercovicz further damaged Mr. Martínez

by causing him to suffer physical injuries, emotional distress, and mental anguish.




                                                23
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 24 of 30 PageID: 24



                                 FOURTH CAUSE OF ACTION

                      Against the John Doe Defendants and Amir Bercovicz

          Violation of the Fourth and Fourteenth Amendments to the U.S. Constitution
                    Violation of Article I, § 7 of the New Jersey Constitution
                                         Excessive Force
                       (Pursuant to 42 U.S.C. § 1983 and N.J.S.A. 10:6-2)

       64. Mr. Martínez hereby repeats, re-alleges, and incorporates the allegations set forth in

the preceding paragraphs as if fully set forth herein.

       65. The Fourth Amendment and Article I prohibit “unreasonable searches and seizures.”

Mr. Martínez’s arrest constituted an unreasonable seizure because the police deliberately used

excessive force under the circumstances when they tackled Mr. Martínez to the ground as Mr.

Martínez was complying with orders, if any, and not resisting.

       66. One John Doe Defendant approached Mr. Martínez from out of his line of direct sight

and tackled him to the pavement. Several John Doe Defendants and Amir Bercovicz held Mr.

Martínez down on the ground and subsequently handcuffed him, despite Mr. Martínez’s conduct

not inviting any sort of physical force. The John Doe Defendants and Amir Bercovicz

consciously or recklessly disregarded Mr. Martínez’s rights when they willfully, deliberately,

and maliciously tackled him to the ground to arrest him without justification.

       67. The John Doe Defendants and Amir Bercovicz acted under color of state law when

they used excessive force against Mr. Martínez.

       68. Accordingly, Mr. Martínez is entitled to a judgment declaring that the John Doe

Defendants and Amir Bercovicz violated Mr. Martínez’s rights under the United States

Constitution and the Constitution of the State of New Jersey and an injunction preventing the

John Doe Defendants and Amir Bercovicz from further violating his constitutional rights,

applicable to all reporters, including the right to not be subjected to arrest and injury through the


                                                 24
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 25 of 30 PageID: 25



intentional use of unreasonable levels of force while complying with police orders, not resisting,

and posing no danger to the police. The John Doe Defendants and Amir Bercovicz further

damaged Mr. Martínez by causing him to suffer physical injuries, emotional distress, and mental

anguish.

                                  FIFTH CAUSE OF ACTION

                      Against the John Doe Defendants and Amir Bercovicz

                                        Failure to Intervene
                        (Pursuant to 42 U.S.C. § 1983 and N.J.S.A. 10:6-2)

       69. Mr. Martínez hereby repeats, re-alleges, and incorporates the allegations set forth in

the preceding paragraphs as if fully set forth herein.

       70. The John Doe Defendants who arrested and detained Mr. Martínez violated his rights

under the United States and New Jersey Constitutions. Amir Bercovicz and other John Doe

Defendants, as police officers, had a duty to intervene to prevent those violations of those rights

by the officers who unlawfully arrested and detained Mr. Martínez. Despite having both a duty

to intervene and more than sufficient opportunity to do so, neither Amir Bercovicz nor a single

John Doe Defendant attempted to prevent or curtail the deprivation of Mr. Martínez’s rights.

Amir Bercovicz and the John Doe Defendants consciously or recklessly disregarded Mr.

Martínez’s rights when they willfully, deliberately, and maliciously failed to intervene to stop

other John Doe Defendants from violating his constitutional rights.

       71. Amir Bercovicz and the John Doe Defendants were acting under color of state law

when they failed to intervene to prevent Mr. Martínez’s unlawful treatment.

       72. Accordingly, Mr. Martínez is entitled to a judgment declaring that Amir Bercovicz

and the John Doe Defendants were responsible for the violation of Mr. Martínez’s rights under

the United States Constitution and the Constitution of the State of New Jersey and an injunction


                                                 25
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 26 of 30 PageID: 26



preventing Amir Bercovicz and the John Doe Defendants from further violating their duties to

intervene to prevent other officers from violating his constitutional rights, applicable to all

reporters. Officer Bercovicz and the John Doe Defendants further damaged Mr. Martínez by

causing him to suffer physical injuries, emotional distress, and mental anguish.

                                  SIXTH CAUSE OF ACTION

                     Against the Municipal Defendants (City of Asbury Park,
                          Borough of Belmar, and Monmouth County)

                  Municipal Liability – Failure to Train and Failure to Supervise
                      (Pursuant to 42 U.S.C. § 1983 and N.J.S.A. 10:6-2)

       73. Mr. Martínez hereby repeats, re-alleges, and incorporates the allegations set forth in

the preceding paragraphs as if fully set forth herein.

       74. As set forth above, Mr. Martínez was deprived of his federal and state constitutional

rights by virtue of the John Doe Defendants’ actions.

       75. The John Doe Defendants are each police officers or other employees of the

Municipal Defendants.

       76. The Municipal Defendants’ training policies were inadequate to train their officers

and employees to carry out their duties at protests where credentialed journalists were expected

to be in attendance or at the police stations where arrestees would be held.

       77. The Municipal Defendants failed to supervise their officers and employees in

carrying out their duties at protests where credentialed journalists were expected to be in

attendance or at the police stations where arrestees would be held.

       78. The Municipal Defendants knew or should have known that their officers and

employees would confront journalists at these protests, especially considering, among other

things, that Asbury Park issued the Emergency Proclamation that specifically exempted



                                                 26
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 27 of 30 PageID: 27



credentialed journalists from the restrictions of the curfew, and which was specifically imposed

in connection with the July 1 protest.

       79. There can be little question that reporters will cover events of consequence, including

protests. The existence of the New Jersey Police Press Credential program ensures that law

enforcement in New Jersey can identify journalists and tailor their interactions with them. As

such, the Municipal Defendants knew that their officers would come into contact with reporters

doing their jobs at protests. Here, law enforcement required journalists like Mr. Martínez to

apply to them for a press badge, which is designed to help police identify reporters, but then

ignored that press badge precisely when it mattered most.

       80. It was readily foreseeable, indeed patently obvious, that the Municipal Defendants’

officers or employees would violate the above-referenced constitutional rights of journalists like

Mr. Martínez if they arrested them at protests, including one like the June 1 Black Lives Matter

protest, where journalists were specifically privileged to be present past curfew under the

Emergency Proclamation. It was also readily foreseeable that their officers or employees would

face difficult choices about how to interact with journalists at protests.

       81. Further, there is no doubt that the arrest of a reporter who was not violating any law at

a protest will frequently deprive that reporter of his or her rights under the United States

Constitution and the Constitution of the State of New Jersey. It is obvious that officers would

need to know how to address journalists covering major events like protests. The failure to train

and supervise officers and employees on how to treat reporters in light of the obvious need to do

so is reflective of Municipal Defendants’ unconstitutional custom and policy of deliberate

indifference to Mr. Martínez’s and journalists’ safety, well-being, and constitutional rights. It is




                                                 27
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 28 of 30 PageID: 28



highly likely that Defendants will continue to violate journalists’ constitutional rights without

adequate training and supervision.

        82. Accordingly, Mr. Martínez is entitled to a judgment declaring that the Municipal

Defendants proximately caused the violation of Mr. Martínez’s rights under the United States

Constitution and Constitution of the State of New Jersey based on their failure to adequately

train and/or supervise their law enforcement officers and an injunction preventing the Municipal

Defendants from further violating his rights, applicable to all reporters. The Municipal

Defendants further damaged Mr. Martínez by proximately causing him to suffer physical

injuries, emotional distress, and mental anguish.

                                     PRAYER FOR RELIEF

        WHEREFORE, Mr. Martínez respectfully requests that this Court enter judgment in his

favor and, in addition:

            A.   Declare that the prohibition on Mr. Martínez’s protected free speech and free press

rights in a public forum on June 1, 2020, while Mr. Martínez was acting as a journalist for the

news media, violated the First and Fourteenth Amendments to the United States Constitution and

Article I, Sections 6 and 18 of the New Jersey Constitution;

            B.   Declare that Mr. Martínez’s arrest and detention were unreasonable and unlawful

and violated Mr. Martínez’s rights under the Fourth and Fourteenth Amendments to the United

States Constitution and Article I, Section 7 of the New Jersey Constitution;

            C.   Declare that the arrest and detention that violated Mr. Martínez’s rights under the

United States and New Jersey Constitutions were proximately caused by the failure of the City of

Asbury Park, Monmouth County, and the Borough of Belmar to adequately train or supervise their

officers;



                                                 28
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 29 of 30 PageID: 29



        D.     Declare that there must be a reform in policing policy to prevent further

unwarranted arrest, harassment, or violence against journalists reporting on police activity;

        E.     Enjoin Defendants and their employees, agents, and assigns, from restricting or

prohibiting Mr. Martínez or any other persons from engaging in protected free speech or free press

activity, including but not limited to recording police activity in public spaces in Asbury Park,

except when such activities are prohibited by valid law or local ordinance;

        F.     Award Mr. Martínez appropriate compensatory damages, punitive damages, and

prejudgment interest in an amount to be proven at trial;

        G.     Award Mr. Martínez reasonable attorney’s fees and costs under 42 U.S.C. § 1988

and N.J.S.A. 10:6-2; and

        H.     Grant any other relief the Court deems just and proper.

       Mr. Martínez demands a trial by jury.

Dated: July 13, 2020
       New York, New York

                                              By: s/ Goutam U. Jois

Shireen A. Barday*                                   Goutam U. Jois (N.J. Bar No. 037412007)
GIBSON, DUNN & CRUTCHER LLP                          SIEGEL TEITELBAUM & EVANS, LLP
200 Park Avenue                                      260 Madison Avenue, 17th Floor
New York, NY 10166                                   New York, NY 10016
(212) 351-2621                                       (212) 455-0300
sbarday@gibsondunn.com                               gjois@stellp.com

*pro hac vice application forthcoming              Attorneys for Plaintiff




                                                29
     Case 3:20-cv-08710 Document 1 Filed 07/13/20 Page 30 of 30 PageID: 30



              CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2
        Pursuant to Local Civil Rule 11.2, undersigned counsel for Plaintiff hereby certifies under
penalty of perjury under the laws of the United States of America that the matter in controversy
here is not the subject of any action pending in any other court, arbitration, or administrative
proceeding.

             CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 201.1

        Pursuant to Local Civil Rule 201.1, undersigned counsel for Plaintiff hereby certifies that
this action is excluded from compulsory arbitration because it is based on an alleged violation of
a right secured by the Constitution of the United States.

                                             s/ Goutam U. Jois

                                             Goutam U. Jois (N.J. Bar No. 037412007)
                                             SIEGEL TEITELBAUM & EVANS, LLP
                                             260 Madison Avenue, 17th Floor
                                             New York, NY 10016
                                             (212) 455-0300
                                             gjois@stellp.com




                                                30
